Citation Nr: 1519220	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disability, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to November 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at a November 2013 Decision Review Officer (DRO) Hearing, the Veteran testified that he had a hearing test done in Columbia, Mississippi.  There are no records from this facility associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran was afforded two VA examinations, in July 2011 and February 2012.  The Veteran's puretone threshold results were invalid both times.  However, the February 2012 VA examiner opined that the Veteran's hearing loss was less likely than not related to service due to his normal entrance and separation audiograms.  However, the examiner did not indicate whether she considered the shift in the Veteran's hearing from his entrance to separation from service.  Specifically the Veteran's audiograms revealed the following puretone thresholds, in decibels:



May 1984




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
0
0
0
0

December 1988



HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
10
10
10
10
10

September 1994



HERTZ 



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
10
10
10

The apparent shift in hearing acuity should be addressed by an examiner on remand.  

Third, in October 2011, the Veteran was afforded a VA examination in connection with his right leg claim.  The examiner opined that the Veteran's right leg condition was less likely as not secondary to the service-connected back disability (lock back syndrome with grade 1 spondylolithesis of L5-S1 with degenerative change).  No rationale or explanation was provided.  The Board finds this opinion inadequate for adjudication purposes as it is conclusory.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the October 2011 VA examination was inadequate, the Veteran should be afforded another VA examination in conjunction with his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from the Columbia, Mississippi facility where he had his hearing tested, see November 2013 DRO Hearing Transcript, p.1, and any other outstanding records from any private facility where the Veteran has been assessed and treated for his hearing loss, tinnitus and right leg disabilities.  

2.  Then, obtain a medical opinion concerning the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following questions:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss began in or is related to active service, to include presumed excessive noise exposure therein.

In doing so, the examiner should address the significance, if any, of the shift in hearing acuity between the Veteran's May 1984 entrance and September 1988 separation audiograms. The examiner should also address whether it is at least as likely as not that the Veteran has delayed-onset hearing loss that is related to in-service noise exposure.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active service, to include presumed excessive noise exposure therein.

The examiner should provide a complete rationale for all conclusions reached.

3.  Obtain another medical opinion concerning the right leg.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right leg disability began in or is related to active service.

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right leg disability is caused by the Veteran's service-connected back disability.

(c) Whether it is at least as likely as not that the Veteran's right leg disability is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service connected back.

If aggravation is found, the clinician should address the following medical issues:

i. the baseline manifestations of the Veteran's right leg disability found prior to aggravation; and

ii. the increased manifestations which, in the clinician's opinion, are proximately due to the service connected back disability. 

The examiner's attention is directed to the March 2010 medical treatment records from Southern Bone and Joint Specialists which indicate that the Veteran complained of right-side leg pain which traveled down a L5 distribution.  The examiner's attention is also directed to Jefferson Davis Community Hospital records which show treatment for right leg pain and a history of back problems.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training). 

The examiner should provide a complete rationale for the conclusions reached.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




